DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 06/28/2022, in response to claims 14-15 rejection from the final office action (03/03/2021), by adding new claim 16 is entered and will be addressed below.
Note the After final amendment 06/14/2022 is also entered.
Election/Restrictions
Claims 1-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim. 

Claim interpretations
Claims 14-15 are a mask structure selected from a method of quality determination when the deposition mask is placed gently on the stage. When a mask has the same quality, using the same or a different quality determination equations, or even by eye inspection, is considered read into the claim. 

The masks of claims 14 and 15 are when the deposition mask is placed gently on the stage within certain measurement smaller than the equations of claims 14 and 15. Any mask that is selected, using the same or a different quality determination equations, is the same physical mask structure.

Furthermore, Applicants’ mask is a iron nickel alloy ([0145]), first rolled/calendared to certain thickness (Fig. 10, of 5-15 μm, or numerous ranges up to 100 μm [0162]), then annealed (Fig. 11), followed by etching and then cut (Fig. 12, etching details in Figs. 13-20). The extent bending (Fig. 24) and the degree of stretching (Fig. 26) is affected by selection of mask material, the thickness of the mask, the extent of the pressure applied, the extent of annealing to relieve residue stress, etching condition, and cutting pressure on the mask. Applicants’ equations (1) and (2), measuring the extent of stretching and bending, is a result of this this chain of production process, and the extent of the stretching force. In Applicants’ Fig. 26, larger stretching force will straight the mask and un-twist more. The force of the stretching is not in the claim either. In other words, after stretching as shown in Fig. 26, the effective zone has to be suitable for deposition. The error tolerance set up by equations (1) and (2) decide the boundary of tolerance. Yet the claims 14-15 are about the mask structure. The boundary of tolerance is particularly suitable for a particular combination of the factors of mask manufacturing process and the stretching set up.

Note the scope of Applicants’ claims 14 and 15 include any mask material, any thickness, any manufacturing method (rolled, electroplated, etc.), any annealing extent, and any cutting procedure and stretching force. 

Different production process, such as thicker mask, or by annealing an individual metallic mask already having holes, will have less residue stress and less stretching and bending after annealing, when using ceramic material as mask, as the extent of stretching and bending is smaller. These less flexible mask will have less change between the “gentle” state (Fig. 24) and the deposition state (Fig. 26), as a result, the selected mask aimed for deposition state (Fig. 26) will also fit in the “gentle” state (Fig. 24). 


The “a dimension” from one point to another is considered as a length/distance between these two points, not the X-Y coordinate/dimension.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 each recites “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction”, it is not clear what is “a center position of a second direction”.

Claims 14 and 15 will be examined inclusive “a first center axis line of the mask that extends in the first direction and is arranged at a center position of the mask in a second direction orthogonal to the first direction“.

Dependent claim 16 is also rejected under USC 112(b) at least due to dependency to rejected claim 14.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kang (US 20030101932, hereafter ‘932).
‘932 teaches all limitations of:
Claims 14-15: Tension Mask Assembly For Use In Vacuum Deposition Of Thin Film Of Organic Electroluminescent Device (title, the claimed “A deposition mask extending in a first direction, comprising”, “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction”, by definition, see also 112(b) rejection above);
The unit masks 110 described above are formed by fully or half etching an original metal plate such that at least one connecting portion 120 between adjacent unit masks, as shown in FIG. 6, remains, or such that a pair of connecting portions 120 remain at both ends of the individual unit masks. After the etching, unit masks within an allowable error range are selected for use. The unit masks 110 whose unit masking pattern portions have a pattern width within a predetermined error range are selected and mounted into the frame 30. As the unit masking pattern portions 111 of the unit masks 110 fixed to the frame 30 have a pattern width within the predetermined error range, the pattern width is more uniform compared to a conventional single-body metal plate mask having a pattern ([0043], i.e. a quality determination step), In fixing the unit masks 110 to the support members 31 and 32 of the frame 30, each unit mask 110 is stretched in Y- and X-directions to overlap the support members 31 and 32 and welded to the support members 31 and 32. Here, the tension is most strongly exerted on the unit masks 110 in the Y-direction, which minimizes distortion of the strips of the unit masking pattern portions 111 ([0044], i.e. stretching is after selection of the mask, while most effect is in Y-direction, the X and Y direction distortion is also a selection criteria), During this process, the mask 100 sags by its own weight, and the strips 111a of the unit masking pattern portions 111 placed close to the substrate 300 are thermally deformed. However, the mask 100 comprises a number of unit masks 110 so that serious localized deformation of the mask 100 and pattern distortion can be prevented. In other words, each unit mask 110 is stretched in the direction of the strips 111a, i.e., Y-direction, and then fixed to the frame 30, so that the tension exerted on every unit mask 110 is uniform and thus there is no localized deformation of the mask 100 ([0048], the claimed “a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and a P2 point and a Q2 point that are provided on the other side of the first center axis line and are spaced apart from each other along the first direction; wherein the deposition mask satisfies an equation below:   
|                        
                            
                                
                                    ∝
                                
                                
                                    x
                                
                            
                            -
                            
                                
                                    X
                                    1
                                    +
                                    X
                                    2
                                
                                
                                    2
                                
                            
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    15
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, and αx represents a predetermined design value of the dimension X1 and the dimension X2, wherein the P1, P2, Q1 and Q2 points are positioned at center points of through-holes formed through the deposition mask, wherein X1 is a linear distance between the P1 point and the Q1 point when the deposition mask is placed gently on a stage, and wherein X2 is a linear distance between the P2 point and the Q2 point when the deposition mask is placed gently on the stage” of claim 14, note different selection criteria leads to same mask structure, especially those right on target mask are selected in both selection criteria and “A deposition mask extending in a first direction and having a plurality of through holes, comprising: a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction; a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and a P2 point and a Q2 point that are provided on the other side of the first center axis line and are spaced apart from each other along the first direction; wherein the deposition mask satisfies an equation below:  
|                        
                            X
                            1
                            -
                            X
                            2
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    10
                                
                            
                            ×
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            y
                                        
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, αx represents a predetermined design value of the dimension X1 and the dimension X2, αy represents a design value of a predetermined dimension from the P1 point to the P2 point and a dimension from the Q1 point to the Q2 point, and Wy represents a maximum value of a distance between center points of two through holes in the second direction, wherein the P1, P2, Q1, and Q2 points are positioned at center points of through-holes formed through the deposition mask, wherein X1 is a linear distance between the P1 point and the Q1 point when the deposition mask is placed gently on a stage, and wherein X2 is a linear distance between the P2 point and the Q2 point when the deposition mask is placed gently on the stage” of claim 15).

In case Applicants argue that the mask selected from ‘931 not necessarily fit equations (1) and (2), the ones that have very low error, particularly the ones with zero error, would have read into claims 14 and 15.

Claim 16: As illustrated in FIGS. 4 and 5, each unit mask 110 is formed of a strip of a thin plate and includes unit masking pattern portions 111 at predetermined intervals along the direction of the thin plate ([0041], 2nd sentence), The unit masks 110 described above are formed by fully or half etching an original metal plate such that at least one connecting portion 120 between adjacent unit masks, as shown in FIG. 6, remains, or such that a pair of connecting portions 120 remain at both ends of the individual unit masks ([0043], the claimed “wherein the mask comprises a metal plate with a plurality of through holes passing therethrough”).
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 20210187576, hereafter ‘576).
‘576 teaches all limitations of:
Claim 14: A design method of a metal mask, a manufacturing method of the metal mask and a computer-readable storage medium are provided. The design method of a metal mask includes: calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions; and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively (abstract, Figs. 1 and 5, the claimed “A deposition mask extending in a first direction, comprising”, “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction” by definition, see also 112(b) rejection above);
the thickness t of the metal mask is 0.03 mm ([0114], much larger than Applicants’ mask 5-15 μm and less stretchable, together with the compensation extent calculated above, only those fit the compensation extent is the aimed product, it would have had the claimed “a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and 
a P2 point and a Q2 point that are provided on the other side of the first center axis line and are spaced apart from each other along the first direction; 
wherein the deposition mask satisfies an equation below:   
|                        
                            
                                
                                    ∝
                                
                                
                                    x
                                
                            
                            -
                            
                                
                                    X
                                    1
                                    +
                                    X
                                    2
                                
                                
                                    2
                                
                            
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    15
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, αx represents a predetermined design value of the dimension X1 and the dimension X2, αy represents a design value of a predetermined dimension from the P1 point to the P2 point and a dimension from the Q1 point to the Q2 point, and Wy represents a maximum value of a distance between center points of two through holes in the second direction),
Compared the designed metal mask 1 with the stretched and welded metal mask 2, it may be seen that the stretched and welded metal mask 2 has an extension deformation in the stretching direction and a shrinking deformation in the direction perpendicular to the stretching direction, which causes a displacement and deformation of openings in the metal mask, and a mismatch with the back panel of the thin film transistors occurs. Accordingly, when designing a metal mask, additional amounts for compensation are considered in the stretching direction and the shrinking direction, respectively, so that the metal mask may reach the desired location after the stretching or shrinking deformation. Currently, the amounts for compensation are obtained by measuring and calculating the alignment marks before and after the stretching and the shrinking of a manufactured metal mask as a sample. Although this manner can provide the amounts for compensation for the metal mask, it has a low efficiency and an increased process cost of the metal mask (Fig. 1, [0059], 3rd sentence, therefore, the measurement is done before stretching, or the mask is placed gently on the measurement stage, the claimed “wherein the P1, P2, Q1, and Q2 points are positioned at center points of through-holes formed through the deposition mask.
 wherein X1 is a linear distance between the P1 point and the Q1 point when the deposition mask is placed gently on a stage, and 
wherein X2 is a linear distance between the P2 point and the Q2 point when the deposition mask is placed gently on the stage“).
Claim 15: A design method of a metal mask, a manufacturing method of the metal mask and a computer-readable storage medium are provided. The design method of a metal mask includes: calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions; and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively (abstract, Figs. 1 and 5, the claimed “A deposition mask extending in a first direction and having a plurality of through holes, comprising:”, “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction” by definition, see also 112(b) rejection above);
the thickness t of the metal mask is 0.03 mm ([0114], much larger than Applicants’ mask 5-15 μm and less bendable, along with a very large predetermined design value, it would have had the claimed “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction; 
a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and 
a P2 point and a Q2 point that are provided on the other side of the first center axis line and are spaced apart from each other along the first direction; 
wherein the deposition mask satisfies an equation below:  
|                        
                            X
                            1
                            -
                            X
                            2
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    10
                                
                            
                            ×
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            y
                                        
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, αx represents a predetermined design value of the dimension X1 and the dimension X2, αy represents a design value of a predetermined dimension from the P1 point to the P2 point and a dimension from the Q1 point to the Q2 point, and Wy represents a maximum value of a distance between center points of two through holes in the second direction”),
 Compared the designed metal mask 1 with the stretched and welded metal mask 2, it may be seen that the stretched and welded metal mask 2 has an extension deformation in the stretching direction and a shrinking deformation in the direction perpendicular to the stretching direction, which causes a displacement and deformation of openings in the metal mask, and a mismatch with the back panel of the thin film transistors occurs. Accordingly, when designing a metal mask, additional amounts for compensation are considered in the stretching direction and the shrinking direction, respectively, so that the metal mask may reach the desired location after the stretching or shrinking deformation. Currently, the amounts for compensation are obtained by measuring and calculating the alignment marks before and after the stretching and the shrinking of a manufactured metal mask as a sample. Although this manner can provide the amounts for compensation for the metal mask, it has a low efficiency and an increased process cost of the metal mask (Fig. 1, [0059], 3rd sentence, therefore, the measurement is done before bending, or the mask is placed gently on the measurement stage, the claimed “wherein the P1, P2, Q1, and Q2 points are positioned at center points of through-holes formed through the deposition mask.
 wherein X1 is a linear distance between the P1 point and the Q1 point when the deposition mask is placed gently on a stage, and 
wherein X2 is a linear distance between the P2 point and the Q2 point when the deposition mask is placed gently on the stage“).

Claim 16: Generally, the metal mask 3 has a shape of rectangle, and the cross section of the opening 4 in the metal mask has a shape of rectangle as shown in FIG. 2 ([0094], the claimed “wherein the mask comprises a metal plate with a plurality of through holes passing therethrough”).

In case Applicants argue that the mask selected from ‘576 not necessarily fit equations (1) and (2), the ones that have very low error before compensation, particularly the ones with zero error, would have read into claims 14 and 15.

In case Applicants argue that a thick mask of 0.03 mm does not guarantee every mask will fit equation (1) and (2), it would have been obvious for a person of ordinary skill in the art to choose mask that is stretched and bend less as a quality control. 

‘576 further teaches that the reasons for “color mixture” include the following factors: the design of the metal mask, the accuracy of the manufacturing by the manufacturer, the alignment accuracy in use, the “fatigue” and “relaxation” of the metal mask after multiple uses, attachment state to the back panel of the thin film transistors, and so on. All the above factors except the design factor may be improved by adjusting and improving the processes, and thus greater demands are being placed on the design of the metal mask ([0058], last three sentences, same as the color mixing issue of instant Application).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have selected mask dimension accurately to compensate for the deformation before and after stretching, particularly when there are many masks being made, some of the masks are sure to be within the design specification.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ’576, in view of ‘932.
In case Applicants argue that ‘576 does not explicitly teach a mask selection process.

‘932 is an analogous art in the field of Tension Mask Assembly For Use In Vacuum Deposition Of Thin Film Of Organic Electroluminescent Device (title). ‘932 teaches that the unit masks 110 described above are formed by fully or half etching an original metal plate such that at least one connecting portion 120 between adjacent unit masks, as shown in FIG. 6, remains, or such that a pair of connecting portions 120 remain at both ends of the individual unit masks. After the etching, unit masks within an allowable error range are selected for use. The unit masks 110 whose unit masking pattern portions have a pattern width within a predetermined error range are selected and mounted into the frame 30. As the unit masking pattern portions 111 of the unit masks 110 fixed to the frame 30 have a pattern width within the predetermined error range, the pattern width is more uniform compared to a conventional single-body metal plate mask having a pattern ([0043], i.e. a quality determination step), In fixing the unit masks 110 to the support members 31 and 32 of the frame 30, each unit mask 110 is stretched in Y- and X-directions to overlap the support members 31 and 32 and welded to the support members 31 and 32. Here, the tension is most strongly exerted on the unit masks 110 in the Y-direction, which minimizes distortion of the strips of the unit masking pattern portions 111 ([0044]), for the purpose of avoiding distortion ([0016]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added mask selection before stretching as quality determination step, for the mask manufacturing method of ‘576, for the purpose of avoiding distortion, as taught by ‘932 ([0016]) and the accuracy of manufacturing, as required by ‘576 ([0058]). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ’576, in view of HELLMICH et al. (US 20180351164, hereafter ‘164).
In case Applicants argue that 0.03 mm thickness may not be enough to prevent stretching and bending.

‘164 is an analogous art in the field of MASKING DEVICE FOR USE IN A LITHIUM DEPOSITION PROCESS IN THE MANUFACTURING OF THIN FILM BATTERIES, APPARATUS CONFIGURED FOR A LITHIUM DEPOSITION PROCESS (title), The masking device includes a mask portion made of a metal or metal alloy, and one or more openings in the mask portion (abstract), an evaporation process ([0034], 3rd last sentence). ‘164 teaches that the mask portion 110 has a thickness 112 of at least 0.1 mm, specifically of at least 0.5 mm, and more specifically of at least 1 mm. As an example, the mask portion 110 has a thickness 112 in the range between about 0.1 mm to about 10 mm, specifically in the range between about 0.1 mm to about 2 mm, and more specifically in the range between about 0.5 mm to about 1 mm. As an example, the mask portion 110 can be a mask body, such as a rigid or inflexible mask body. In some embodiments, the thickness 112 is selected such that the mask portion 110 is substantially rigid or inflexible ([0029]), for the purpose of less susceptible to corrosion caused by the deposition material ([0003]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted inflexible metal mask up to 10 mm thick of ‘164 as the mask of ‘576, for the purpose of less susceptible to corrosion caused by the deposition material ([0003]). As the 10 mm thick metal inflexible mask body will be less prone to stretching and bending, the “gentle” state and the deposition state is less variable. The manufactured mask would have been mostly within the equations (1) and (2) that is set up for large amount of stretching and bending of the thin mask of 5-15 μm.

Note ‘164 also teaches ceramic mask ([0026], last sentence). It would be also applicable to the rejection of claims 14-15 as ceramic is inflexible/inductile.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ’576, as evidence by Inoue et al. (US 5456771, hereafter ‘771) and Estes (US 5214563, hereafter ‘563).
In case Applicants argue that the mask has to be manufactured according to Applicants’ procedure including the thickness of the mask and annealing.

‘771 is evidenced that strain relief annealing step of annealing the finish cold-rolled strip (col. 3, lines 48-49), as function of annealing temperature and time (Fig. 5B, for example, higher temperature and longer time relief more stress/strain).

‘563 is evidenced for the common knowledge that “The annealing reduces the residual stresses and permits the deformed structure to straighten or elongate” (col. 3, lines 42-44).

When a mask of ‘576 is treated with annealing at high temperature and extended time, it would have been straighten out the deformed structure and with less residue stress, as evidenced by ‘771 and ‘563, less stretching and bending under the pulling force, and more likely to fit equations (1) and (2). 

Response to Arguments
Applicant's arguments filed 06/28/2022, referring to the argument filed on 06/14/2022, have been fully considered but they are not persuasive.
In regarding to claim interpretations, Applicants argue the claims define dimensional relationship and is not a product by process claim, see page 11.
The dimensional relationship of equations (1) and (2) is highly dependent on the manufacturing process parameters, if not a product by process claim.
As elaborated in the claim interpretation in this OC above, the equations (1) and (2) are measuring the extent of stretching and bending as quality check for the mask from Applicants’ mask. This quality check is one part of a long chain chain of production process. This is also evidenced by the method claim 1 “A method of quality determination of a deposition mask for determining a quality of a deposition mask”.
In regarding to 112(b) rejection, see the bottom of page 12, Applicants’ amendment overcomes the previous rejection. However, the examiner notices a new issue in 112(b) in claims 14-15.
In regarding to 102(a) rejection over Wu ‘576, see the top of page 13, Applicants’ amendment overcome the previous rejection, under the interpretation of “a predetermined design value” being after the fact. However, the example considers the accuracy of the manufacturing of the mask ([0058]) means a selection mask to the mask specification, still a valid 102/103 rejection. The examiner further adds ‘932 which expressly teaches selection of mask before stretching.
In regarding to 103(a) rejection, see the bottom of page 13, Applicants argue that ‘576 did not disclose equations (1) and (2).
This argument is found not persuasive.
The claim is a mask, equations (1) and (2) are quality examination metric in the production process of the mask. Any mask that is within the quality check of equation (1) and (2) reads into the claim, no matter what equations is used during quality examination. 
It is well-known a manufacturing process will produce a certain distribution around a center mean target value to the specification, those masks that is close to the mean target value read into the claims 14 and 15. The mask is the same structure, whether the quality determination is using equations (1) and (2) or other equations.
Moreover, the stretching and bending extent are a function of the material of the mask, thickness of the mask, the rolling/calendaring process, annealing, etc., none of these are specified in the claim. Those inflexible or highly annealed mask will have less stretching and bending tendency, mostly likely to fit equations (1) and (2) which are set up to examine thin mask in Applicants’ mask manufacturing procedure. 
Note also the claimed mask can be made with different process than Applicants’ manufacturing process, see conclusion below for more examples.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120217474 is cited for an anodic alumina (AAO) as a mask ([0186]). US 20190323117 is cited for “by adjusting a holding a holding temperature and/or a holding time of the deposition mask 20 in the annealing step, a stress remaining in the deposition mask 20 is allowed to remain therein at a desired amount” ([0149], 3rd sentence).


US 20180071764 is cited for comparing curl before and after stretching ([0034]).

US 20170130320 is cited for the need of pitch accuracy ([0240], last sentence), US 20170278905 is cited for “with the trend toward display panels have increasingly high PPI resolution, the precision of a fine metal mask in terms of opening and positioning is more important than ever” ([0034]). US 20210140030 is cited for resolution up to 1600 PPI ([0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716